 In the Matter of THENASHVILLECORPORATION,' EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, AFRO LODGENo.735,2PETITIONERCase No. 10-RC-8l.-Decided April 16,1948Mr. George H. Armistead, Jr.,of Nashville, Tenn., for the Employer.Mr. Robert F. Proctor,of Houston, Tex., for the Petitioner.Mr. Frank J. Donner,ofWashington, D. C., for the Steelworkers.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Nashville,Tennessee, on January 27, 1948, before T. Lowry Whittaker, hearingofficer.United Steelworkers of America, CIO, herein called the Steel-workers, was permitted by the hearing officer to intervene to the extentof moving and arguing that the petition should be dismissed, on theground that an election held among these employees on August 20,1947,3 precludes another election before August 20, 1948.The Steel-workers have not complied with Section 9 (f), (g), and (h) of the Act,as amended, and did not allege or show a contractual interest in thisnatter.Accordingly, the hearing officer's ruling permitting inter-vention is reversed.4Other rulings made by the hearing officer arefree from prejudicial error and are affirmed.5Upon the entire record in the case, the National Labor RelationsBoard makes the following :IAs amended at the hearingSince 1940 and befoie its curtent designation as indicatedherein,the Employer's name had been changed successively as follows.AfyakSfanufactur-ing Corporation,Stinson Aircraft Division,Vultee Aircraft,Inc. ; Consolidated Vultee Air-craft Corporation(Nashville Division).zAs amended at the hearingMatter ofConsolidated Vultee Aircraft Corporation(Nashville Division),74 N L. R B.967See fin8, infraSeeMatter of Schneider Transportation Company,75 NL R B 870The hearing officer properly denied the motion of J. D. Lewis and others to interveneas individualsThese employees did not purport to be,or to function as, a collectizebaigaining representative and are not necessary parties to this proceedingMatter ofShell Oil Company,Incorporated,66 N. L.R. B 51077 N L R.B, No. 19145 146DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.TIIE BUSINESS OF TIIE EMPLOYER'The Nashville Corporation, a Delaware corporation, maintains amanufacturing plant at Couchville Pike, Nashville, Tennessee, whereit is engaged in the manufacture, sale, and distribution of city transitbusses, electric and gas ranges, and cold storage food cabinets..During the past year the Employer received raw materials consist-ing of aluminum, steel, and related products valued at more than$500,000, of which approximately 50 percent was shipped to its plantin Nashville, Tennessee, from points outside the State of Tennessee.During the same period the Employer sold finished products valuedat more than $500,000, approximately 90 percent of which was shippedoutside the State of Tennessee.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.III.TILE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all pro-duction and maintenance employees at the Employer's Nashville,Tennessee, plant, including all production control dispatches, in-spectors, stock clerks, shop follow-up employees, tool crib attendants,loftsmen, template makers; but excluding all salaried employees, officeemployees, all clerks not specifically included herein, fire fighters,medical employees, cafeteria employees, timekeeping employees,guards, professional employees, and all supervisors, constitute a unitThe parties stipulated on the record that the current facts as to commerceate sub-stantially the same as those set forth in the Board's prior Decision and Direction of Elec-hou inMatter of Consolidated Pultee Aircraft Corporation (Nashvelle Division), 74 N LR. $. 967.See ftn.1, supra. THE NASHVILLE CORPORATION147appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe are administratively informed that a strike, current at the timeof the hearing, terminated on February 24, 1948.We are furtheradvised that certain individuals are the subject of unfair labor practicecharges filed against the Employer in Cases Nos. 10-CA-223 and10-CA-210, alleging violations of Section 8 (a) (1) and (3) of the Act.In accordance with Board practice we will allow the individuals namedin the charges to cast challenged ballots.However, their ballots willbe segregated and will not be counted unless determinative of theresults of the election.In the latter event the final disposition of thiscase will await the outcome of the unfair labor practice proceedings,which are still under consideration by the General Counsel.'By al-lowing these persons to vote we are not to be taken as having passedin any way on the legality or illegality of their discharges.DIRECTION OF ELECTION"As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Nashville Corporation, Nash-ville, Tennessee, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Tenth Region, and subject to Sections 203.61 and 203.62, ofNational Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including the persons alleged tohave been discr'niinated against in the unfair labor practice charges7Matter of Longhorn Roofing Products,Inc, 67 NL.R B 84,and cases cited thereinMatter of Pohs-Ring-Green, Inc ,68 N L R B 378Section 9 (c) (3) of the Act provides, in part, that the Board shall not conduct anelection"in any bargaining unit or any subdivision within which,in the preceding 12-month period,a validelection shall have been held"[Italicsadded]We findthat the election held on August 20, 1947, inMatted of Consolidated Vallee Aircraft Corpo-ration(NashvilleDn.ision), 74 N L It B 967, was not a "valid" election within themeaning of this section of the ActThe Board dismissed the Steelworkers'petition andte,nunated the investigation in that proceeding without disposing of objections to theconduct of the election because the Steelworkers failed to comply with Section 9 (f), (g),and (h)of the ActThe August 20, 1947,election is therefore part of an incompleteinvestigation and cannot be regarded asa validelection so as to preclude the holding ofan election at this timeSeeMatter of Hardacicke-Etter Company,75 N. L R B 992;Matter of MonumentalLifeInsurance Company,75 N L R B. 776 ;Matter of AmericanPacking Corporation,76 N L R B 35, all recently decidedAlthough a prehearingelection had been held in each of those cases,the Board dismissed the petition of the non-complying union without prejudice to the right of the Intervenor to file a petition in itsown behalf. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled in Cases Nos. 10-CA-223, and 10-CA-210,9 and including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, and alsoexcluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented by Inter-nationalAssociation of Machinists, Aero Lodge No. 735, for thepurposes of collective bargaining.,o As indicated in Section V,supra,these persons will be permitted to vote challengedballots.